                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JEFFREY DEVALK,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civ. Act. No. 1:19-cv-467-TFM-MU-C
                                              )
BP AMERICA PRODUCTION                         )
COMPANY, et al.,                              )
                                              )
       Defendants.                            )

                                             ORDER

       Pending before the Court is the parties’ Stipulation of Dismissal With Prejudice, filed

January 13, 2020, in which the parties jointly agree to dismiss all claims against Defendants with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) with each party to bear its own costs. Doc.

19. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without an

order of the court “by filing a notice of dismissal before the opposing party serves either an answer

or a motion for summary judgment” or “a stipulation signed by all parties who have appeared.”

FED. R. CIV. P. 41(a)(1)(A).

       Here, the joint stipulation is signed by both sides. Consequently, by operation of Fed. R.

Civ. P. 41(a)(1)(A)(ii), this action has been dismissed in accordance with the joint notice.

Therefore, the claims in this case are dismissed with prejudice with each party to bear their own

attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this the 13th day of January 2020.

                                                      /s/Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE

                                            Page 1 of 1
